DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/22/2021 has been entered.

Response to Amendment
This office action is in response to the communications filed on 12/22/2021, concerning Application No. 16/326,684. The claim amendments filed on 12/22/2021 are acknowledged. Presently, Claims 1-3 and 6-13 remain pending, with Claim 6 being withdrawn.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-163328, filed on 08/24/2016.

Claim Objections
Claims 1, 3, 7, and 12 are objected to because of the following informalities: 
In the currently amended Claim 1, line 12, the limitation “extending along the edge” should be changed to “extending along the curved edge”;
In the currently amended Claim 1, lines 15 and 16, each of the limitations “the backing layer” should be changed to “the curved backing layer”;
In Claim 3, line 2, the limitation “along the edge” should be changed to “along the curved edge”;
In the currently amended Claim 7, lines 6 and 7, each of the limitations “the backing layer” should be changed to “the curved backing layer”;
In the currently amended Claim 7, line 13, the limitation “extending along the edge” should be changed to “extending along the curved edge”; and
In Claim 12, line 2, the limitation “the backing layer” should be changed to “the curved backing layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2009/0069691 A1, with publication date 03/12/2009, hereinafter Saito) in view of Motoki et al. (JP 2015-136533 A, with publication date 07/30/2015, a copy of which is provided by the Examiner, and a machine-generated English translation of which is provided by the Examiner and herein used for citation, hereinafter Motoki).

Regarding Claim 1 and the corresponding ultrasound probe of Claim 7, Saito discloses (Figs. 2A-2B) an ultrasonic diagnostic device comprising: an ultrasonic probe (ultrasonic probe 100) having: 
a laminated body (see, e.g., Para. [0029] and [0112], and Figs. 2A-2B, where each layer (i.e., backing material 140, piezoelectric elements 110, acoustic matching layers 121, 122, etc.) within the ultrasonic probe 100 is shown to be formed by laminating the layers with one another) including a vibrator array (plurality of piezoelectric elements 110) to transmit/receive an ultrasonic wave (see, e.g., Para. [0004], lines 1-6, “Piezoelectric elements 11 (Fig. 1) are formed from a PZT or similar type of piezoelectric ceramic, a piezoelectric monocrystal, or the like, convert an applied voltage to an ultrasonic wave and transmit this into a test subject, and receive an echo reflected from inside the test subject and convert this to an electrical signal” and Para. [0029], lines 1-3 and 12-15, “Ultrasonic probe 100 shown in FIG. 2A and FIG. 2B is composed of a plurality of piezoelectric elements 110 arrayed in one direction (the X direction)... The functions of these configuration elements are the same as those described in the conventional technology shown in FIG. 1”), an acoustic matching layer (acoustic matching layers 120 (121, 122)) provided between an ultrasonic wave transmission/reception surface and the vibrator array (110) (see, e.g., Para. [0029], lines 1-7, “Ultrasonic probe 100 shown in FIG. 2A and FIG. 2B is composed of… two acoustic matching layers 120 (121, 122) provided on the thickness-direction (Z-direction) front surface on the test subject side (at the top in FIG. 2A and FIG. 2B) of each piezoelectric element 110” and Figs. 2A-2B, where the claimed ultrasonic wave transmission/reception surface corresponds to the top surface of the ultrasonic probe 100 when viewing Figs. 2A-2B; also see, e.g., Para. [0003] and [0005-0006]), and a curved backing layer (backing material 140) (see, e.g., Para. [0029], lines 1-11, “Ultrasonic probe 100 shown in FIG. 2A and FIG. 2B is composed of… rear-surface backing material 140 provided as necessary on the thickness-direction (Z-direction) rear surface (at the bottom in FIG. 2A and FIG. 2B), on the opposite side of piezoelectric elements 110 from acoustic matching layers 120 (121, 122)” and Para. [0039], lines 1-8, “as shown in FIG. 2A and FIG. 2B, a configuration is used in which rear-surface backing material 140, piezoelectric element 110, first acoustic matching layer 121, and second acoustic matching layer 122 are formed into a concave curved surface shape on the test subject side, so as to converge ultrasonic waves, but the curved surface shape is not limited to this. For example, a convex shape that diffuses ultrasonic waves may be used”, and Figs. 2A-2B, where the backing material 140 is shown to be curved on its upper surface when viewing Figs. 2A-2B; also see, e.g., Para. [0003] and [0007]); and 
a conductor (signal conductor 150), which is provided in a vicinity of a curved edge on the wave transmission/reception surface of the side surface and which has a curved shape extending along the edge (see, e.g., Para. [0038], lines 3-9, “signal electrical terminal (hereinafter referred to as "signal conductor") 150 is pressed against rear-surface backing material 140 formed into a curved surface shape, and is formed into a curved surface shape together with piezoelectric element 110, first acoustic matching layer 121, and second acoustic matching layer 122” and Figs. 2A-2B, where the signal conductor 150 is shown to be positioned in a vicinity of the curved edge of the wave transmission/reception surface (i.e., in the vicinity of the curved top surface of the ultrasonic probe 100 when viewing Figs. 2A-2B), and where the signal conductor 150 has a curved shape extending along the curved edge),
wherein the vibrator array (110) is disposed between the acoustic matching layer (120) and the backing layer (140) such that the vibrator array (110) is in direct contact with the acoustic matching layer 120) and the backing layer (140) (see, e.g., Para. [0029], lines 1-11, “Ultrasonic probe 100 shown in FIG. 2A and FIG. 2B is composed of a plurality of piezoelectric elements 110 arrayed in one direction (the X direction), two acoustic matching layers 120 (121, 122) provided on the thickness-direction (Z-direction) front surface on the test subject side (at the top in FIG. 2A and FIG. 2B) of each piezoelectric element 110, rear-surface backing material 140 provided as necessary on the thickness-direction (Z-direction) rear surface (at the bottom in FIG. 2A and FIG. 2B), on the opposite side of piezoelectric elements 110 from acoustic matching layers 120 (121, 122)” and Figs. 2A-2B, where the piezoelectric elements 110 are shown to be positioned with direct contact and between the acoustic matching layers 120 and the backing material 140), 
wherein each of the vibrator array (110) and the acoustic matching layer (120) are uniform layers of equal length having a curved shape corresponding to curvature of the curved edge of the wave transmission/reception surface and curvature of the curved backing layer (140) (see, e.g., Para. [0039], lines 1-8, “as shown in FIG. 2A and FIG. 2B, a configuration is used in which rear-surface backing material 140, piezoelectric element 110, first acoustic matching layer 121, and second acoustic matching layer 122 are formed into a concave curved surface shape on the test subject side, so as to converge ultrasonic waves, but the curved surface shape is not limited to this. For example, a convex shape that diffuses ultrasonic waves may be used” and Figs. 2A-2B, where the piezoelectric elements 110 and the acoustic matching layers 120 are shown to be uniform layers of equal length with one another), and 
wherein the curved edge of the wave transmission/reception surface is configured to have a first distance to the conductor (150) that is shorter than a second distance which is a distance between another portion of the wave transmission/reception surface and the conductor (150) (see, e.g., Figs. 2A-2B, where the claimed first distance corresponds to a distance between any point of the wave transmission/reception surface (i.e., the curved top surface of the ultrasonic probe 100 when viewing Figs. 2A-2B) and any point of the curved portion of the signal conductor 150, and where the claimed second distance corresponds to a distance between any point of the wave transmission/reception surface (i.e., the curved top surface of the ultrasonic probe 100 when viewing Figs. 2A-2B) and any point of the straight portion of the signal conductor 150 that extends vertically around the backing material 140, and where the first distance would be shorter than the second distance because the curved portion of the signal conductor 150 is positioned closer to the curved top surface of the ultrasonic probe 100 than the straight portion of the signal conductor 150 that extends vertically around the backing material 140 is).
Saito does not disclose [1] wherein their ultrasonic probe has a detector configured to detect a temperature provided on at least one side surface of the laminated body; [2] wherein their ultrasonic diagnostic device comprises a controller configured to estimate a surface temperature of the wave transmission/reception surface based on a detection temperature detected with a detector; [3] wherein their conductor is included in a detector and is configured to receive heat from the laminated body; [4] wherein a detector further includes a temperature sensor to detect a temperature of their conductor; [5] wherein their vibrator array is in direct contact with only the acoustic matching layer and the backing layer; and [6] wherein the curved edge promotes heat transfer with respect to their conductor.
However, in the same field of endeavor of ultrasonic diagnosis, Motoki discloses (Figs. 1-2) an ultrasonic diagnostic device (see, e.g., Para. [0029] and Fig. 1) comprising: 
an ultrasonic probe (probe 10) having: a body including a vibrator array (2D array transducer 12, plurality of vibration elements 54) to transmit/receive an ultrasonic wave (see, e.g., Para. [0030-0031], [0045], and [0047]), an acoustic matching layer (acoustic matching layer 52) provided between an ultrasonic wave transmission/reception surface and the vibrator array (12, 54) (see, e.g., Para. [0042-0044] and [0047], and Fig. 2, where the acoustic matching layer 52 is shown to be positioned between the surface of the protective layer 50 on the subject 78 side (i.e., the wave transmitting/receiving surface) and the plurality of vibration elements 54), and a backing layer (backing material 56) (see, e.g., Para. [0042] and [0046-0047]); and a detector (temperature detection unit 16) configured to detect a temperature provided on at least one side surface of the body (see, e.g., Para. [0030], lines 1-3, “The probe 10 includes… a temperature detection unit 16 that detects the temperature at a predetermined position in the probe 10”); and 
a controller (surface temperature estimation unit 28) configured to estimate a surface temperature of the wave transmission/reception surface based on a detection temperature detected with the detector (16) (see, e.g., Para. [0038], lines 1-2, “The surface temperature estimation unit 28 estimates the temperature of the surface of the wave transmission/reception surface of the probe 10 based on the power consumption calculated by the power consumption calculation unit 26 and the detection value of the temperature detection unit 16”), 
wherein the detector (16) includes: 
a conductor (heat radiating member 68) to receive heat from the probe body (see, e.g., Para. [0052], lines 1-2, “The heat radiating member 68 is arranged so as to be in contact with the ASIC 60, and is for facilitating the heat generated in the ASIC 60 to be released into the air or to the housing 76 or the like”), which is provided in a vicinity of an edge on the wave transmission/reception surface of the side surface (see, e.g., Fig. 2, where the heat radiating member 68 is shown to be provided in the vicinity of the surface of the protective layer 50 on the subject 78 side (i.e., the wave transmitting/receiving surface) and is within the probe 10); and 
a temperature sensor (thermistor 64) to detect a temperature of the conductor (68) (see, e.g., Para. [0033], lines 1-2, “The temperature detection unit 16 is a temperature sensor provided on the probe 10. The temperature sensor detects the temperature around the installed position. In the present embodiment, a thermistor whose resistance value fluctuates according to the temperature is used as a temperature sensor”; also see, e.g., Para. [0049], lines 1-4, “The thermistor 64 is preferably provided on the non-subject side surface of the relay substrate 58, that is, on the same surface as the ASIC 60. In particular, by arranging the thermistor 64 in the vicinity of the ASIC 60, it becomes possible to detect the thermal fluctuation of the ASIC 60 at an earlier stage. Further, it becomes possible to also detect the radiant heat generated in the ASIC 60 and transmitted through the air” and Para. [0052], line 1, “The heat radiating member 68 is arranged so as to be in contact with the ASIC 60, and is for facilitating the heat generated in the ASIC 60 to be released into the air”; also see, e.g., Para. [0050]), 
wherein the vibrator array (12, 54) is disposed between the acoustic matching layer (52) and the backing layer (56) such that the vibrator array (12, 54) is in direct contact with only the acoustic matching layer (52) and the backing layer (56) (see, e.g., Fig. 2, where the plurality of vibration elements 54 are shown to be provided between the acoustic matching layer 52 and the backing material 56, and where the plurality of vibration elements 54 are only in direct contact with the acoustic matching layer 52 and the backing material 56), and 
wherein the edge of the wave transmission/reception surface promotes heat transfer with respect to the conductor (see, e.g., Para. [0052], lines 1-3, “The heat radiating member 68 is arranged so as to be in contact with the ASIC 60, and is for facilitating the heat generated in the ASIC 60 to be released into the air or to the housing 76 or the like. The heat radiating member 68 may have a function of absorbing the wave propagated by the ultrasonic wave generated by the vibrating element 54 on the surface opposite to the radiating surface”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic device of Saito by including [1] wherein the ultrasonic probe is modified to have a detector configured to detect a temperature provided on at least one side surface of the body; [2] wherein the ultrasonic diagnostic device is modified to comprise a controller configured to estimate a surface temperature of the wave transmission/reception surface based on a detection temperature detected with the detector; [3] wherein the conductor is included in the detector and the conductor is modified to receive heat from the body; [4] wherein the detector further includes a temperature sensor to detect a temperature of the conductor; [5] wherein the vibrator array is modified to be in direct contact with only the acoustic matching layer and the backing layer; and [6] wherein the edge promotes heat transfer with respect to the conductor, as disclosed by Motoki. One of ordinary skill in the art would have been motivated to make this modification in order to estimate the surface temperature of a transmission and reception face of an ultrasonic probe with high accuracy, as recognized by Motoki (see, e.g., Abstract, and Para. [0013-0019], [0026], [0033], and [0048]). 

Regarding Claim 2, Saito modified by Motoki discloses the ultrasonic diagnostic device of Claim 1. Saito does not disclose wherein the conductor exerts a detection region expansion function of expanding a temperature detection region of the temperature sensor, and a thermal diffusion function of diffusing heat of the wave transmission/reception surface.
However, in the same field of endeavor of ultrasonic diagnosis, Motoki discloses (Figs. 1-2) wherein the conductor (heat radiating member 68) exerts a detection region expansion function of expanding a temperature detection region of the temperature sensor (thermistor 64) (see, e.g., Para. [0049], lines 1-4, “The thermistor 64 is preferably provided on the non-subject side surface of the relay substrate 58, that is, on the same surface as the ASIC 60. In particular, by arranging the thermistor 64 in the vicinity of the ASIC 60, it becomes possible to detect the thermal fluctuation of the ASIC 60 at an earlier stage. Further, it becomes possible to also detect the radiant heat generated in the ASIC 60 and transmitted through the air” and Para. [0052], line 1, “The heat radiating member 68 is arranged so as to be in contact with the ASIC 60, and is for facilitating the heat generated in the ASIC 60 to be released into the air”), and a thermal diffusion function of diffusing heat of the wave transmission/reception surface (see, e.g., Para. [0052], lines 1-2, “The heat radiating member 68 is arranged so as to be in contact with the ASIC 60, and is for facilitating the heat generated in the ASIC 60 to be released into the air or to the housing 76 or the like”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic diagnostic device of Saito modified by Motoki by including wherein the conductor exerts a detection region expansion function of expanding a temperature detection region of the temperature sensor, and a thermal diffusion function of diffusing heat of the wave transmission/reception surface, as disclosed by Motoki. One of ordinary skill in the art would have been motivated to make this modification in order to estimate the surface temperature of a transmission and reception face of an ultrasonic probe with high accuracy, as recognized by Motoki (see, e.g., Abstract, and Para. [0013-0019], [0026], [0033], and [0048]).

Regarding Claim 3, Saito modified by Motoki discloses the ultrasonic diagnostic device of Claim 1. Saito further discloses (Figs. 2A-2B) wherein the conductor (signal conductor 150) comprises a metal film (see, e.g., Para. [0041], lines 5-6, “A metallic material such as copper may be used for signal conductor 150”) that extends in a strip in a direction along the edge (see, e.g., Para. [0038], lines 3-9, “signal electrical terminal (hereinafter referred to as "signal conductor") 150 is pressed against rear-surface backing material 140 formed into a curved surface shape, and is formed into a curved surface shape together with piezoelectric element 110, first acoustic matching layer 121, and second acoustic matching layer 122” and Figs. 2A-2B, where the signal conductor 150 is shown to be a strip positioned in the direction that extends along the curved edge of the wave transmission/reception surface (i.e., the curved top surface of the ultrasonic probe 100 when viewing Figs. 2A-2B)).


However, in the same field of endeavor of ultrasonic diagnosis, Motoki discloses (Figs. 1-2) wherein the controller (surface temperature estimation unit 28): 
determines a first threshold value and a second threshold value, the second threshold value being higher than the first threshold value (see, e.g., Para. [0072], lines 1-3, “the surface temperature estimation unit 28 determines whether or not the estimated surface temperature T2 exceeds the first threshold value and the second threshold value. In the present embodiment, when the surface temperature T2 is smaller than the first threshold value, no control is performed. If the surface temperature T2 is equal to or higher than the first threshold value and smaller than the second threshold value, a warning is issued”, where the second threshold value would be higher than the first threshold value because the disclosed surface temperature T2 can be higher than the first threshold value and still smaller than the second threshold value; also see, e.g., Para. [0072], lines 4-5, “The first and second threshold values may be set arbitrarily, but in the present embodiment, the first threshold value is set to 41 °C, and the second threshold value is set to 43 °C”), and 
performs control to stop the ultrasonic wave transmission/reception when the estimated surface temperature of the wave transmission/reception surface is equal to or higher than the second threshold value (see, e.g., Para. [0072], lines 3-4, “When the surface temperature T2 is the second threshold value, the control for immediately stopping the transmission/reception of ultrasonic waves is performed”).
see, e.g., Abstract, and Para. [0013-0019], [0026], [0033], and [0048]).

Regarding Claim 9, Saito modified by Motoki discloses the ultrasonic diagnostic device of Claim 1. Saito does not disclose wherein the controller is configured to estimate, among a gradient of temperatures of the wave transmission/reception surface, a maximum temperature of the wave transmission/reception surface.
However, in the same field of endeavor of ultrasonic diagnosis, Motoki discloses (Figs. 1-2) wherein the controller (surface temperature estimation unit 28) is configured to estimate, among a gradient of temperatures of the wave transmission/reception surface, a maximum temperature of the wave transmission/reception surface (see, e.g., Para. [0022], lines 4-5, “it is desirable that the temperature estimation means specifies the highest temperature among the plurality of temperatures” and Para. [0050], lines 6-7, “it is possible to estimate that a temperature gradient is generated on the wavefront surface based on the temperature values detected at a plurality of locations, and control ultrasonic transmission/reception based on a higher temperature… can be performed”).
see, e.g., Abstract, and Para. [0013-0019], [0026], [0033], and [0048]).

Regarding Claim 10, Saito modified by Motoki discloses the ultrasonic diagnostic device of Claim 3. Saito discloses a center in a longitudinal direction of the metal film (see, e.g., Para. [0041], lines 5-6, “A metallic material such as copper may be used for signal conductor 150” and Figs. 2A-2B, where the signal conductor 150 is shown to be a strip positioned in the direction that extends along the curved edge of the wave transmission/reception surface (i.e., the curved top surface of the ultrasonic probe 100 when viewing Figs. 2A-2B), and where a center in the longitudinal direction (horizontal direction when viewing Fig. 2B) of the curved portion of the signal conductor 150 can be seen).
Saito does not disclose wherein the temperature sensor comprises at least one thermistor disposed at the center in the longitudinal direction of the metal film.
However, in the same field of endeavor of ultrasonic diagnosis, Motoki discloses (Figs. 1-3) wherein the temperature sensor (thermistor 64) comprises at least one thermistor (see, e.g., Para. [0033], lines 1-2, “The temperature detection unit 16 is a temperature sensor provided on the probe 10. The temperature sensor detects the temperature around the installed position. In the present embodiment, a thermistor whose resistance value fluctuates according to the temperature is used as a temperature sensor”; also see, e.g., Para. [0049-0050]) disposed in a longitudinal direction (see, e.g., Para. [0054]). In a case where the thermistor 64 of Motoki is provided at the center in the longitudinal direction of the curved portion of the signal conductor 150 of Saito, then at least one thermistor within the temperature sensor (as disclosed by Motoki) can be provided at a center in a longitudinal direction of the metal film (as disclosed by Saito).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic diagnostic device of Saito modified by Motoki by including wherein the temperature sensor comprises at least one thermistor disposed in a longitudinal direction, as disclosed by Motoki. One of ordinary skill in the art would have been motivated to make this modification in order to estimate the surface temperature of a transmission and reception face of an ultrasonic probe with high accuracy, as recognized by Motoki (see, e.g., Abstract, and Para. [0013-0019], [0026], [0033], and [0048]).

Regarding Claim 11, Saito modified by Motoki discloses the ultrasonic diagnostic device of Claim 10. Saito does not disclose wherein the temperature sensor comprises a plurality of thermistors including the at least one thermistor, and wherein the controller is configured to determine a representative detection temperature value of the wave transmission/reception surface, the representative detection temperature value being one of a highest temperature detected by the plurality of thermistors, a lowest temperature detected by the plurality of thermistors, or a mean value of temperatures detected by the plurality of thermistors.
However, in the same field of endeavor of ultrasonic diagnosis, Motoki discloses (Figs. 1-2) wherein the temperature sensor (thermistor 64) comprises a plurality of thermistors including the at least one thermistor (see, e.g., Para. [0033], lines 1-2, “The temperature detection unit 16 is a temperature sensor provided on the probe 10… a thermistor whose resistance value fluctuates according to the temperature is used as a temperature sensor” and Para. [0050], line 1, “It is preferable that a plurality of thermistors 64 are provided”; also see, e.g., Para. [0049-0050]), and wherein the controller (surface temperature estimation unit 28) is configured to determine a representative detection temperature value of the wave transmission/reception surface, the representative detection temperature value being one of a highest temperature detected by the plurality of thermistors, a lowest temperature detected by the plurality of thermistors, or a mean value of temperatures detected by the plurality of thermistors (see, e.g., Para. [0022], lines 1-5, “the temperature detecting means is composed of a plurality of temperature sensors arranged on the relay board, and the temperature estimating means has a plurality of temperatures detected by the plurality of temperature sensors. It is desirable to specify the representative temperature based on the representative temperature and estimate the surface temperature based on the representative temperature… Further, it is desirable that the temperature estimation means specifies the highest temperature among the plurality of temperatures as the representative temperature”; also see, e.g., Para. [0056] and [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic diagnostic device of Saito modified by Motoki by including wherein the temperature sensor comprises a plurality of thermistors including the at least one thermistor, and wherein the controller is configured to determine a representative detection temperature value of the wave transmission/reception surface, the representative detection temperature value being one of a highest temperature detected by the plurality of thermistors, a lowest temperature detected by the plurality of thermistors, or a mean value of temperatures detected by the plurality of thermistors, as disclosed by Motoki. One of ordinary skill in the art would have been motivated to make this modification in order to estimate the surface temperature of a transmission and reception face of an ultrasonic probe with high accuracy, as recognized by Motoki (see, e.g., Abstract, and Para. [0013-0019], [0026], [0033], and [0048]).

Regarding Claim 13, Saito modified by Motoki discloses the ultrasonic diagnostic device of Claim 1. Saito discloses wherein the ultrasonic diagnostic device further comprising a protective layer (propagating medium 130) comprising silicone (see, e.g., Para. [0029], lines 1-2 and 11-12, “Ultrasonic probe 100 shown in FIG. 2A and FIG. 2B is composed of… propagating medium 130 provided on acoustic matching layers 120 (121, 122) as necessary” and Para. [0046], lines 1-6, “propagating medium 130 is provided on second acoustic matching layer 122 as necessary. Polyurethane resin, butadiene rubber, silicone rubber, or the like, having an acoustic impedance value close to that of a living organism and a small ultrasonic wave attenuation coefficient, may be used for propagating medium 130”) and having a curved shape (see, e.g., Figs. 2A-2B, where the bottom surface of the propagating medium 130 provided on the second acoustic matching layer 122 is shown to have a curved shaped corresponding to the curved shape of the top surface of the second acoustic matching layer 122), the acoustic matching layer (acoustic matching layers 120 (121, 122)) being disposed between the protective layer (130) and the vibrator array (plurality of piezoelectric elements 110) (see, e.g., Para. [0029] and [0046], and Figs. 2A-2B, where the acoustic matching layers 120 is shown to be positioned between the propagating medium 130 and the piezoelectric elements 110 in the vertical direction when viewing Fig. 2B).
Saito discloses all of the limitations of Claim 13; however, alternatively, Motoki is also viewed as providing this teaching: Motoki discloses (Figs. 1-2) the ultrasonic diagnostic device further comprising a protective layer (protective layer 50) comprising silicone and having a curved shape (see, e.g., Para. [0043], line 1, “The protective layer 50 may be made of, for example, silicone rubber, and may have a curvature”), the acoustic matching layer (acoustic matching layer 52) being disposed between the protective layer (50) and the vibrator array (2D array transducer 12, plurality of vibration elements 54) (see, e.g., Para. [0043] and Fig. 2, where the acoustic matching layer 52 is shown to be positioned between the protective layer 50 and the vibration elements 54). Therefore, if Saito was viewed as not including the above limitations, alternatively, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic diagnostic device of Saito modified by Motoki by including the ultrasonic diagnostic device further comprising a protective layer comprising silicone and having a curved shape, and the acoustic matching layer being disposed between the protective layer and the vibrator array, as disclosed by Motoki. One of ordinary skill in the art would have been motivated to make this modification in order to estimate the surface temperature of a transmission and reception face of an ultrasonic probe with high accuracy, as recognized by Motoki (see, e.g., Abstract, and Para. [0013-0019], [0026], [0033], and [0048]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2009/0069691 A1, with publication date 03/12/2009, hereinafter Saito) in view of Motoki et al. (JP 2015-136533 A, with publication date 07/30/2015, a copy of which is provided by the Examiner, and a machine-generated English translation of which is provided by the Examiner and herein used for citation, hereinafter Motoki), as applied to Claim 10 above, and further in view of Marian et al. (US 2006/0173344 A1, previously cited by the Examiner on 03/26/2021, hereinafter Marian).

Regarding Claim 12, Saito modified by Motoki discloses the ultrasonic diagnostic device of Claim 10. Saito discloses wherein the metal film (of signal conductor 150) is a metallic material (see, e.g., Para. [0041], lines 5-6, “A metallic material such as copper may be used for signal conductor 150”) and is provided on a side surface of the backing layer (backing material 140) (see, e.g., Para. [0038], lines 3-9, “signal electrical terminal (hereinafter referred to as "signal conductor") 150 is pressed against rear-surface backing material 140 formed into a curved surface shape, and is formed into a curved surface shape together with piezoelectric element 110, first acoustic matching layer 121, and second acoustic matching layer 122” and Figs. 2A-2B, where the signal conductor 150 is shown to be positioned on the curved top side surface of the backing material 140 when viewing Figs. 2A-2B).
Saito modified by Motoki does not disclose wherein the metal film is gold.
However, in the same field of endeavor of ultrasonic diagnosis, Marian discloses wherein the metal film of a conductor is gold (see, e.g., Para. [0036], lines 1-4, “The thermally conductive shoe 32 is a plate, block, or other shaped material. Copper, gold plated copper, silver, aluminum, other metal or other thermally conductive material is used”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic diagnostic device of Saito modified by Motoki by including wherein the metal film is gold, as disclosed by Marian. One of ordinary skill in the art would have been motivated to make this modification in order to substitute one known conductive material of the metal film/conductor in the form of copper, as disclosed by Saito, for another conductive material of the metal film/conductor in the form of gold (gold plated copper), as disclosed by Marian. The predictable result of providing a metal film/conductor that is capable of receiving heat would be yielded. See MPEP § 2144.06, subsection II.

Response to Arguments
Applicant’s arguments, see Pages 6-9 of Remarks, filed 12/22/2021, with respect to the rejection(s) of independent claim(s) 1 and 7 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Saito (US 2009/0069691 A1, with publication date 03/12/2009, hereinafter Saito) and Motoki et al. (JP 2015-136533 A, with publication date 07/30/2015, a copy of 
Regarding Marian (US 2006/0173344 A1), Shibamoto (US 2013/0190625 A1), and Hebrard (US 2013/0301395 A1), Applicant argues that the references fail to teach, suggest, or disclose the features recited in amended Claim 1, as well as independent Claim 7 for the same reasons as set forth in the Remarks for Claim 1. 
Examiner agrees that Marian, Shibamoto, and Hebrard do not disclose the newly added limitations of amended Claim 1. However, independent Claims 1 and 7 are now rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2009/0069691 A1) in view of Motoki (JP 2015-136533 A), and Examiner emphasizes that the combination of Saito and Motoki discloses each and every feature of the amended independent Claims 1 and 7, as further explained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Motoki et al. (US 2017/0007213 A1, with publication date 01/12/2017) is the corresponding US patent application to Motoki et al. (JP 2015-136533 A, with publication date 07/30/2015).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793                                                                                                                                                                                                        

/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793